Citation Nr: 9914711	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-08 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rate of Dependency and Indemnity 
Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1968 to July 
1971.  He died in August 1982.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Des Moines, Iowa (RO).



REMAND

A preliminary review of the record shows that the appellant 
and the veteran were married in November 1972.  According to 
the veteran's Certificate of Death, he died on 
August [redacted], 1982 from a probable cardiac arrhythmia 
due to a severe episode of violence as a consequence of 
chronic schizophrenia.  In November 1982, the RO granted 
service connection for the veteran's cause of death and 
awarded DIC benefits to the appellant.

The appellant now claims that she is entitled to an increased 
rate of DIC benefits, as she believes that the veteran should 
have been evaluated at 100 percent for a continuous eight 
years before his death.  Under 38 U.S.C.A. § 1311(a)(2), a 
higher rate of DIC will be paid in the case of the death of a 
veteran who at the time of death was in receipt of or was 
entitled to receive compensation for a service-connected 
disability that was rated totally disabling for a continuous 
period of at least eight years immediately preceding death.  
In determining the period of a veteran's disability, only 
periods in which the veteran was married to the surviving 
spouse shall be considered.  38 C.F.R. § 3.5(e)(1) (1998).

The RO initially granted service connection for psychotic 
depressive reaction in September 1971 and assigned a 30 
percent evaluation effective from July 1971.  In December 
1971, the rating assigned for this disability was increased 
to 100 percent effective from July 1971.  In September 1978, 
the RO decreased the award to 50 percent effective from 
January 1979.  The RO continued and confirmed the 50 percent 
evaluation in a July 1980 rating decision.  The veteran 
perfected an appeal of this determination.

Thereafter, in March 1981, the RO increased the disability 
evaluation to 70 percent effective from April 1980.  
Following the veteran's death in August 1982, the appellant 
brought a claim for accrued benefits, based upon the 
veteran's earlier perfected claim for an increased 
evaluation.  A rating decision dated December 1982 denied 
this benefit.  However, the Board rendered a decision in 
December 1983 which granted a 100 percent rating based on 
individual unemployability.  Thereafter, the RO assigned a 
100 percent evaluation effective from April 1980, the date of 
the veteran's claim for an increased evaluation.

Based on these facts, the veteran was not evaluated as 
totally disabled for a continuous period of at least eight 
years immediately preceding his death because the RO did not 
assign a 100 percent evaluation between January 1979 and 
April 1980.  The Board finds, however, that a determination 
must be made as to whether the veteran would have been 
entitled to receive a total disability evaluation.  The 
United States Court of Appeals for Veterans Claims has held 
that a claimant pursuing increased DIC benefits under 
38 U.S.C.A. § 1311(a)(2) has the right to obtain a 
determination as to whether the deceased veteran 
hypothetically would have been entitled to receive 
compensation at a total disability rating for a continuous 
period of at least eight years immediately preceding death.  
The award of enhanced DIC benefits is no longer restricted to 
instances where the veteran was in actual receipt of a 100 
percent rating or where the RO made clear and unmistakable 
error.  See Hix v. West, No. 97-327 (U.S. Vet. App. Jan. 26, 
1999); See also Green v. Brown, 10 Vet.App. 111 (1997), 
Carpenter v. Gober, 11 Vet.App. 140 (1998), Weaver v. West, 
No. 96-667 (U.S. Vet. App. Feb. 25, 1999).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

The RO should contact the appellant and 
give her the opportunity to submit any 
additional information which may 
demonstrate that the veteran would have 
been hypothetically entitled to receive a 
continuous 100 percent disability 
evaluation for eight years immediately 
preceding his death, and more 
specifically between January 1, 1979 and 
April 17, 1980.  Thereafter, the RO 
should consider all the evidence of 
record and make a determination as to the 
veteran's level of disability for the 
eight years preceding his death.  In so 
doing, the RO should apply the 
aforementioned caselaw.

If the benefit sought is not granted, the appellant and her 
representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


